Title: To Alexander Hamilton from Edmond Charles Genet, 30 November 1793
From: Genet, Edmond Charles
To: Hamilton, Alexander



New york 30 9bre 1793.L’an second de la République fse.
Monsieur,

J’ai reçu la lettre que vous m’avés fait l’honneur de m’ecrire Le 26. de Ce mois et Je me Suis empressé d’Envoyer au Citoyen Bournonville secretaire de la légation de la République les authorisations nécessaires pour mettre En régle le Compte de la france avec les Etats unis conjointement avec les personnes que vous nommerés à cet effet. À mon retour à Philadelphie je prendrai connaissance de Ce travail et Je me concerterai ensuite avec vous Sur les moyens de conclure cette opération Et d’Etablir la Balance entre nos deux pays.
Agrées mon respect

Genet

